DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murata et al (US 10,918,578).
With regards to claim 1, Murata teaches a dental curable composition (abstract) that contains a polymerizable monomer (abstract) that are (meth)acrylate compounds (column 4, lines 40-52), inorganic particles (abstract) (reading on a filler), and a photopolymerization initiator (column 8, lines 43-46).  Murata teaches the composition to further contain 2,5-bis(5’t-butylbenzoxazolyl-2’)thiophene (column 12, lines 30-35) at a concentration of 0.2 parts in a composition having 103.4 total parts (column 12 lines 8-35) reading on 0.19%.
With regards to claim 2, Murata teaches the composition to be dental curable composition (column 1 lines 3-4).  Murata teaches the composition to be used to repair lost portions of teeth (column 1 lines 9-13).  Murata is silent on the use of the composition for three-dimensional fabrication of a dental prosthesis.  However, when the composition recited in the reference is substantially identical to that of the claims, the claimed properties or function are presumed inherent. MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed function relating to the use of the composition as a three dimensional are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	
	



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akizumi et al (JP 2014-015408).
With regards to claim 1, Akizumi teaches a dental photopolymerizable composition (0001) that includes a photopolymerization initiator (0003), a phthalic ester fluorescent agent as a fluorescent agent (0009), an inorganic filler (0057), and a polymerizable monomer (0013) that includes (meth)acrylate compounds (0014).
With regards to claim 2, Akizumi teaches the composition to be dental photopolymerizable composition (0001).  Akizumi is silent on the use of the composition for three-dimensional fabrication of a dental prosthesis.  However, when the MPEP 2112.01.  Because the prior art exemplifies Applicant’s claimed composition in that the claimed components in the claimed amounts are used, the claimed function relating to the use of the composition as a three dimensional are inherently present in the prior art.  Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art.	



Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Skamser et al (WO 2018/005501) with US 2019/0163060 used for translation and citation purposes.
With regards to claim 1, Skamser teaches a composition (abstract) for building a three dimensional object (abstract) that contains a (meth)acrylate compound (abstract), a photoinitiator and a filler (0054) and a florescent dyes such as thiophene (0064).  Skamser teaches the amount of thiophene to be 0.1% (0133) (Tinopal (0132)).
With regards to claim 2, Skamser teaches the composition to be used for making dental prostheses (0094).


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abuelyaman et al (US 2020/0332046) .

With regards to claim 1, Abuelyaman teaches a polymerizable composition (abstract) that contains a polypropylene oxide containing methacrylate groups (0067), a photoinitiator and a filler (0121) and a fluorescent dye that is a thiophene (0136) at a concentration of 0.1 parts in a composition that contains 101.2 parts (reading on 0.09%) (0335 table 4).
With regards to claim 2, Abuelyaman teaches the composition to be used for dental prostheses (0176).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following reference also read on the limitations of claim 1: Bonderer (US 2018/0171052).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763